In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-364-CV

____________________


KAMAL ALAVI, ET AL., Appellants


V.


MCI WORLDCOM NETWORK SERVICES, INC. 

AND BRYAN L. ENGLE, Appellees




On Appeal from the 221st District Court
Montgomery County, Texas

Trial Cause No. 00-05-03124-CV




MEMORANDUM OPINION 
	Appellants, the Kamal Alavi 1999 Grantor Retained Annuity Trust, Alavi
Investments, Ltd., Alavi Holdings, the Irandohkt Alavi 1999 Grantor Retained Annuity Trust,
the Kamal Alavi Family Trust, and the Irandohkt Alavi Family Trust, have filed a motion to
dismiss their appeal.  The Court finds that this motion is voluntarily made by the appellants
through their attorney of record prior to any decision of this Court.  Tex. R. App. P.
42.1(a)(1).  The Court finds that appellant Kamal Alavi also appealed from the judgment. 
The appellees joined the motion, and no party has filed an opposition.  It appears that the
motion affects a severable portion of the appeal.
	It is therefore ordered that the motion to dismiss be granted.  The appeal of the Kamal
Alavi 1999 Grantor Retained Annuity Trust, Alavi Investments, Ltd., Alavi Holdings, the
Irandohkt Alavi 1999 Grantor Retained Annuity Trust, the Kamal Alavi Family Trust, and
the Irandohkt Alavi Family Trust, is severed from the appeal of Kamal Alavi, Individually,
and dismissed.  Tex. R. App. P. 42.1(b).  All costs of the appeal of the dismissed parties are
assessed against the incurring party.  The appeal of Kamal Alavi, Individually, shall continue. 
We direct the Clerk of the Court to re-style the appeal as Kamal Alavi v. MCI Worldcom
Network Services, Inc. and Bryan L. Engle.
	APPEAL SEVERED AND DISMISSED.
							_________________________________
							               DAVID GAULTNEY
									     Justice			

Opinion Delivered August 24, 2006 
Before McKeithen, C.J., Gaultney and Horton, JJ.